Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 1 of 58




                 EXHIBIT B
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 2 of 58




Stephen E. W. Hale (5285)                    John W. Mackay (6923)
Bentley J. Tolk (6665)                       Brett L. Tolman (8821)
PARR BROWN GEE & LOVELESS                    RAY QUINNEY & NEBEKER P.C.
101 South 200 East, Suite 700                36 South State Street, Suite 1400
Salt Lake City, Utah 84111                   Salt Lake City, Utah 84111
Telephone: (801) 532-7840                    Telephone: (801) 532-1500
Facsimile: (801) 532-7750                    Facsimile: (801) 532-7543
btolk@parrbrown.com                          jmackay@rqn.com
shale@parrbrown.com                          btolman@rqn.com

Thomas E. Lavender III (pro hac vice
forthcoming)
Kristopher R. Alderman (pro hac vice
forthcoming)
FISHER BROYLES, LLP
945 East Paces Ferry Road, Suite 2000
Atlanta, Georgia 30326
Telephone: (404) 400-4500
Facsimile: (404) 596-8887
ted.lavender@fisherbroyles.com
kris.alderman@fisherbroyles.com

Attorneys for Defendant ELAP Services, LLC


                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



IHC HEALTH SERVICES, INC., a non-profit              ELAP’S OBJECTIONS AND
Utah corporation,                                   RESPONSES TO PLAINTIFF’S
                                                  FIRST CONTINUING DISCOVERY
       Plaintiff,                                        REQUESTS AND
                                                       INTERROGATORIES
v.

ELAP SERVICES, LLC, a limited liability          Case No. 2:17-cv-01245-JNP-EJF
company,
                                                 Judge Jill N. Parrish
       Defendant.
                                                 Magistrate Judge Evelyn J. Furse
      Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 3 of 58




         Pursuant to the Court’s Order Granting Stipulated Motion to Extend Response Time to

Plaintiff’s First Set of Written Discovery Requests (ECF No. 42), Defendant ELAP Services,

LLC (“ELAP”) provides its written responses and objections to Plaintiff’s First Continuing

Discovery Requests and Interrogatories.

                                INTRODUCTORY STATEMENT

         All responses set forth herein are made without in any way waiving or intending to

waive, but to the contrary, intending to preserve and preserving:

    1. All questions as to competency, materiality, relevancy, privilege and admissibility as

evidence for any purpose in any subsequent proceeding or the trial of this or any other action;

    2. The right to supplement and/or amend these responses based upon the recollection of

persons presently unavailable or the discovery of additional documents and the adducement of

deposition and documentary information during discovery, and after a thorough review of

materials that may come into answering defendant’s possession -- which may contain

information potentially responsive to certain of Plaintiff’s Interrogatories;

    3. The right to object on any ground to the use of any of these answers, or the subject matter

thereof, in any subsequent proceeding or the trial of this or any other action;

    4. The right formally to move in this Court for an order coordinating discovery; and

    5. The right to object on the ground that the Interrogatory is vague and ambiguous and

incapable of a response as phrased.

         Defendant affirmatively states that it has not fully completed discovery in this action.

Accordingly, all responses contained herein are based upon such information and documents that

are presently available and specifically known to Defendant and its counsel and discloses only


                                                  2
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 4 of 58




those contentions that presently occur to Defendant. In further answering, Defendant

affirmatively states that it does not purport to state herein anything more than information

personally known to, discovered by, or appreciated by Defendant and its counsel at this time.

                 DESIGNATION OF THESE RESPONSES AND OBJECTIONS
                         AS CONFIDENTIAL INFORMATION

         Pursuant to the Court’s Standard Protective Order, ELAP hereby designates all of these

responses and objections to Plaintiff’s Interrogatories, Requests for Production, and Requests for

Admission (i.e., all responses and objections to Plaintiff’s First Continuing Discovery Requests

and Interrogatories), and all of the information and content contained in Attachments 1-4

referenced below and accompanying these responses and objections, as Confidential

Information.




                                                 3
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 5 of 58




                                       4
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 6 of 58




                                       5
4830-5829-4661
Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 7 of 58
      Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 8 of 58




                                       7
4830-5829-4661
      Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 9 of 58




                                       8
4830-5829-4661
Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 10 of 58
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 11 of 58




                                      10
4830-5829-4661
Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 12 of 58
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 13 of 58




                                      12
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 14 of 58




                                      13
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 15 of 58




                                      14
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 16 of 58




                                      15
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 17 of 58




                                      16
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 18 of 58




                                      17
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 19 of 58




                                      18
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 20 of 58




                                      19
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 21 of 58




                                      20
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 22 of 58




                                      21
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 23 of 58




                                      22
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 24 of 58




                                      23
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 25 of 58




                                      24
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 26 of 58




                                      25
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 27 of 58




                                      26
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 28 of 58




                                      27
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 29 of 58




                                      28
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 30 of 58




                                      29
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 31 of 58




                                      30
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 32 of 58




                                      31
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 33 of 58




                                      32
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 34 of 58




                                      33
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 35 of 58




                                      34
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 36 of 58




                                      35
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 37 of 58




                                      36
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 38 of 58




                                      37
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 39 of 58




                                      38
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 40 of 58




                                      39
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 41 of 58




                                      40
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 42 of 58




                                      41
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 43 of 58




                                      42
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 44 of 58




                                      43
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 45 of 58




                                      44
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 46 of 58




                                      45
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 47 of 58




                                      46
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 48 of 58




                                      47
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 49 of 58




                                      48
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 50 of 58




                                      49
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 51 of 58




                                      50
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 52 of 58




                                      51
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 53 of 58




                                      52
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 54 of 58




                                      53
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 55 of 58




                                      54
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 56 of 58




                                      55
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 57 of 58




AS TO OBJECTIONS TO INTERROGATORIES AND AS TO OBJECTIONS AND
RESPONSES TO REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSION

         DATED this 14th day of January 2019.


                                            PARR BROWN GEE & LOVELESS

                                            By: /s/ Bentley J. Tolk

                                            Attorneys for Defendant ELAP Services, LLC




                                                56
4830-5829-4661
     Case 2:17-cv-01245-JNP-EJF Document 57-2 Filed 04/19/19 Page 58 of 58




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of January, 2019, a true and correct copy of the

foregoing ELAP’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST

CONTINUING DISCOVERY REQUESTS AND INTERROGATORIES was served via

email on the following:

                        Alan C. Bradshaw
                        Chad R. Derum
                        Douglas J. Crapo
                        MANNING CURTIS BRADSHAW & BEDNAR PLLC
                        136 E. South Temple, Suite 1300
                        Salt Lake City, Utah 84111
                        abradshaw@mc2b.com
                        cderum@mc2b.com
                        dcrapo@mc2b.com

                        John W. Mackay
                        Brett L. Tolman
                        RAY QUINNEY & NEBEKER P.C.
                        36 South State Street, Suite 1400
                        Salt Lake City, Utah 84111
                        Telephone: (801) 532-1500
                        Facsimile: (801) 532-7543
                        jmackay@rqn.com
                        btolman@rqn.com



                                                       /s/ Bentley J. Tolk




                                                  57
4830-5829-4661
